Exhibit 10.2
 
ManpowerGroup Inc.
 
PERFORMANCE SHARE UNIT AGREEMENT
 
This Performance Share Unit Agreement (this “Agreement”) is executed as of
_____________ by and between ManpowerGroup Inc., a Wisconsin corporation (the
“Corporation”), and ______________ (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and
 
WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.
 
NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:
 
1. Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.
 
2. Terms of Award and Performance Goal.  The Employee has been granted a Target
Grant of _______ Performance Share Units under the Plan.  The actual number of
Performance Share Units that may be earned by Employee will be determined as
described below, based upon the actual results for the Performance Period
compared to the Performance Goal.    If the Conditions are not satisfied, then
except as otherwise provided in this Agreement, or the Plan (to the extent not
superseded by this Agreement), no Performance Share Units shall be vested.  The
Performance Goal and the number of Performance Share Units that may be earned
based on actual results for the average OPMP for the Performance Period will be
as follows:
 
 

   Average OPMP for the Performance
Period                                                      Resulting
Performance Share Units Earned              Threshold OPMP (___%)     50% of
Target Grant      Target OPMP (____%)    100% of Target Grant      Outstanding
OPMP (____%)    200% of Target Grant  

 
                                                                                                                                                                                                                         
If actual OPMP for the Performance Period is below Threshold OPMP specified
above, no Performance Share Units will be earned, and if actual OPMP for the
Performance Period exceeds Outstanding OPMP specified above, the number of
Performance Share Units earned will equal the number earned for Outstanding
OPMP.  Actual OPMP  for the Performance Period between Threshold OPMP  and
Target OPMP, or between Target OPMP  and Outstanding OPMP shall result in a
number of Performance Share Units earned determined on a linear
basis.  Notwithstanding the foregoing, if the OP Dollar Gate of $__________ is
not achieved during the Performance Period, the maximum number of Performance
Share Units that can be earned will not exceed the Target Grant.  Further,
notwithstanding the foregoing, the Committee retains the discretion to decrease
the number of Performance Share Units earned under this Award.
 
3. Award Payment.  The number of Performance Share Units earned shall be paid in
Shares after the Performance Period as soon as administratively practicable
after the Committee has approved and certified the number of Performance Share
Units that have been earned hereunder.  Notwithstanding the foregoing, Awards of
Performance Share Units that become earned and vested upon the Employee’s death,
Disability or a Triggering Event as provided in Sections 4 or 5 below shall be
paid in Shares as soon as administratively practicable after such death,
Disability or Triggering Event.  Further, to the extent that Performance Share
Units granted hereunder are earned and vested upon the Employee’s Retirement and
are nonqualified deferred compensation subject to Section 409A of the Code, such
Award shall be paid to the Employee in Shares on the date that is the later of
(i) six (6) months after the date of the Employee’s “separation of service” as
such term is defined under Section 409A of the Code, or (ii) as soon as
administratively practicable after the date the Committee has certified and
approved the number of Performance Share Units that have been earned hereunder.
 
4. Termination of Employment.  Except as otherwise provided in the Plan and
except as otherwise provided in this Agreement, Employee must be an employee of
ManpowerGroup continuously from the date of this Award until the last day of the
Performance Period in order for Employee to receive any Shares with respect to
any Performance Share units he or she may earn hereunder.  Notwithstanding the
foregoing, Section 10(d)(2) of the Plan, regarding the earning and accelerated
vesting of Awards upon a death, Disability or Retirement, shall not apply to
this Agreement.  Instead, upon a participant’s death or Disability during the
Performance Period, Employee will immediately earn and become vested in the
number of Performance Share Units the participant would have otherwise earned if
100% of the Target Performance Goal had been achieved at the end of the
Performance Period.  In the event of Employee’s Retirement during the
Performance Period, Employee shall earn and become vested in a prorated number
of Performance Share Units.  The number of Performance Share Units earned and
vested in connection with a Retirement shall be number of Performance Share
Units determined by multiplying the number of Performance Share Units that would
have been earned, taking into account the achievement of the Annual OP Dollar
Gate during the Performance Period, if Employee had remained an Employee until
the last day of the Performance Period, determined in accordance with the actual
OPMP achieved at the end of the Performance Period, by the quotient of (x) the
number of full months between the first day of the Performance Period and the
last day of the month in which the Employee’s Retirement occurs divided by (y)
36 months.
 
5. Triggering Event.  Section 10(e) of the Plan, regarding the earning and
accelerated vesting of Awards after a Triggering Event or during a Protected
Period, shall not apply to this Agreement.  Instead,
 
a.  
If a Triggering Event occurs during the Performance Period,  upon the Employee’s
termination of employment by ManpowerGroup other than for Cause or upon the
Employee’s voluntary termination of employment for Good Reason during the
two-year period following the Triggering Event (but not later than the end of
the Performance Period), Employee shall earn and/or become vested in the number
of Performance Share Units that would have been earned if Employee had remained
an Employee until the last day of the Performance Period (as determined by the
Committee, taking into account (i) treatment of Participants with similar grants
whose employment has continued beyond the Performance Period, (ii) revised
Performance Goals, if any, as agreed to between the relevant parties to the
Triggering Event, and (iii) the Company’s achievement toward the Performance
Goals at the end of the Performance Period, if measurable after the Triggering
Event).

 
b.  
If the Employee’s employment is terminated by ManpowerGroup other than for Cause
or if the Employee voluntarily terminated his or her employment for Good Reason
during a Protected Period, upon a Triggering Event, Employee shall earn and
become vested in the same number of Performance Share Units that would have been
earned if Employee had remained employed until the date of the Triggering Event
and was terminated immediately thereafter (i.e., in the manner covered under
Section 5(a) above.

 
6. Dividends and Voting Rights.  The Employee shall not be entitled to receive
any dividends for his or her Performance Share Units and shall not be entitled
to voting rights with respect to such Performance Share Units.
 
7. Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Performance Share Units or payments of Shares in connection with
the Performance Share Units, and the Corporation may defer making delivery of
any Shares in respect of Performance Share Units until arrangements satisfactory
to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.
 
8. Definitions.
 
a.  
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target OPMP.

 
b.  
“OPMP” means the Corporation’s annual operating profit divided by revenue from
services, both determined in accordance with GAAP as reported on the Company’s
audited financial statements, with adjustments to be made (a) to reverse the
impact of a change in accounting method during the Performance Period or (b) for
any of the following items that exceed $10 million in any year (the $10 million
threshold to be measured separately for each item category):

 
i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.

 
c.  
“Performance Goal” means the OPMP targets for the Performance Period as set by
the Administrator.

 
d.  
“Performance Period” means the 36-month period beginning on January 1, 2014 and
ending on December 31, 2016.

 
e.  
“Service” means the period beginning on the date the Employee’s employment with
ManpowerGroup commences and ending on the date the Employee’s employment with
ManpowerGroup terminates.

 
f.  
“OP Dollar Gate” means the minimum average annual operating profit dollars that
can be achieved during the Performance Period.  Operating profit is determined
in accordance with GAAP as reported on the Company’s audited financial
statements, with adjustments to be made (a) to reverse the impact of a change in
accounting method during the Performance Period or (b) for any of the following
items that exceed $10 million in any year (the $10 million threshold to be
measured separately for each item category):

 
i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.

 
g.  
“Retirement” will mean termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.

 
h.  
“Termination for “Cause” will mean termination of the Employee’s employment
upon:

 
i.  
Employee’s repeated failure to perform his duties with the Corporation in a
competent, diligent and satisfactory manner as determined by the Executive
Compensation and Human Resources Committee of the Board of Directors;

 
ii.  
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Board of Directors, which failure or refusal remains uncured, if subject
to cure, to the reasonable satisfaction of the Executive Compensation and Human
Resources Committee, for five (5) business days after receiving notice thereof
from the Executive Compensation and Human Resources Committee, or repeated
failure or refusal to follow the reasonable instructions or directions of the
Corporation’s Board of Directors;

 
iii.  
any act by Employee of fraud, material dishonesty or material disloyalty
involving ManpowerGroup;

 
iv.  
any violation by Employee of a ManpowerGroup policy of material import;

 
v.  
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of ManpowerGroup;

 
vi.  
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
vii.  
Employee’s commission of a crime the circumstances of which substantially relate
to Employee’s employment duties with ManpowerGroup; or

 
viii.  
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to ManpowerGroup.  For purposes of this Agreement, no act, or failure
to act, on Employee’s part will be deemed “willful” unless done, or omitted to
be done, by Employee not in good faith.

 
i.  
“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:

 
i.  
a material diminution in Employee’s authority, duties or responsibilities;

 
ii.  
any material breach of any material obligation of ManpowerGroup for the payment
or provision of compensation or other benefits to Employee;

 
iii.  
a material diminution in Employee’s base salary or a failure by ManpowerGroup to
provide an arrangement for Employee for any fiscal year of ManpowerGroup giving
Employee the opportunity to earn an incentive bonus for such year;

 
iv.  
Employee’s being required by the Corporation to materially change the location
of his principal office; provided such new location is one in excess of fifty
miles from the location of Employee’s principal office before such change; or

 
v.  
a material diminution in Employee’s annual target bonus opportunity for a given
fiscal year within two years after the occurrence of a Change of Control, as
compared to the annual target bonus opportunity for the fiscal year immediately
preceding the fiscal year in which a Change of Control occurred.

 
Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material diminution or breach described above by written
notice to the Corporation within twenty (20) business days after such diminution
or breach occurs, (ii) the Corporation fails to cure such diminution or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with ManpowerGroup is terminated by Employee within ninety (90) days
after such diminution or breach occurs.
 
9. Multiple Executed Copies.  This Agreement may be executed in multiple copies,
each of which will constitute an original, and which together will constitute
one and the same agreement providing for a single grant of Performance Share
Units.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.
 
 
ManpowerGroup Inc.


By: 

   
 
 



 
The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.
 



   
Employee
 

 
 